Citation Nr: 0940271	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-25 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Pension 
Maintenance Center in 
St. Paul, Minnesota


THE ISSUE

Whether the apportionment of a portion of the Veteran's 
nonservice-connected pension for J.C.A. was appropriate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1973 to July 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) Pension Maintenance Center 
in St. Paul, Minnesota.  In this decision, the RO awarded 
J.C.A. (apportionee) an apportionment of the Veteran's 
nonservice-connected pension benefits.  The Veteran is 
appealing this apportionment.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to appellate review.  In this 
regard, on the Veteran's VA Form 9 (Appeal to Board of 
Veterans' Appeals) the Veteran requested a hearing before the 
Board at a local VA office.  The Veteran was never scheduled 
for such a hearing.  Under these circumstances the case must 
be returned to the RO.

In this regard the Board notes that there are specific 
procedures for hearings on appeal with respect to contested 
claims, such as this.  See 38 C.F.R. § 20.713 (2009).  Upon 
remand, the RO is instructed to follow these procedures.

Accordingly, the case is REMANDED for the following action:

Send a letter to the appellant, which 
asks him if he desires either a Travel or 
Videoconference Board hearing.  
Thereafter, the RO should schedule the 
Veteran for a Board hearing per his 
request at the earliest available 
opportunity.  The RO must ensure 
compliance with the procedures for 
contested claims as outlined in 38 C.F.R. 
§ 20.713 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


